Order

PER CURIAM.
Ken Greger and his parents, Bonnie and Garland Greger, sued Jerry Howell, d/b/a Howell’s Carpet, alleging that Howell’s Carpet negligently installed flooring in the Gregers’ homes. The trial court entered judgment in favor of the Gregers for the cost of the flooring, installation, and any necessary repairs. Howell’s Carpet appeals, arguing that there was no evidence of negligent installation.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).